Case 2:19-cv-01167-SVW-JEM Document 12 Filed 03/25/19 Page 1 of 7 Page ID #:36




   1     CENTER FOR DISABILITY ACCESS
         Raymond Ballister Jr., Esq., SBN 111282
   2     Phyl Grace, Esq., SBN 171771
         Chris Carson, Esq., SBN 280048
   3     Dennis Price, Esq., SBN 279082
         Christopher A. Seabock, Esq., SBN 279640
   4     Mail: PO Box 262490
         San Diego, CA 92196-2490
   5     Delivery: 9845 Erma Road, Suite 300
         San Diego, CA 92131
   6     (858) 375-7385; (888) 422-5191 fax
   7     phylg@potterhandy.com

   8     Attorneys for Plaintiff

   9
  10
  11
                                   UNITED STATES DISTRICT COURT
  12                              CENTRAL DISTRICT OF CALIFORNIA
  13
  14     Antonio Fernandez,                           Case No. 2:19-CV-01167-SVW-JEM

  15                Plaintiff,
                                                      First Amended Complaint For
  16        v.                                        Damages And Injunctive Relief
                                                      For Violations Of: American’s With
  17     ALJ Investment Co., LLC, a California        Disabilities Act; Unruh Civil Rights
         Limited Liability Company;                   Act
  18     Isabel Gonzalez Galvan;
         Noe Gutierrez Vasquez; and
  19     Does 1-10,

  20                Defendants.

  21
  22             Plaintiff Antonio Fernandez complains of ALJ Investment Co., LLC, a

  23   California Limited Liability Company; Isabel Gonzalez Galvan; Noe Gutierrez

  24   Vasquez; and Does 1-10 (“Defendants”), and alleges as follows:

  25
  26     PARTIES:

  27     1. Plaintiff is a California resident with physical disabilities. He is paralyzed from

  28   the waist down and uses a wheelchair for mobility.



                                                 1

       First Amended Complaint                                        2:19-CV-01167-SVW-JEM
Case 2:19-cv-01167-SVW-JEM Document 12 Filed 03/25/19 Page 2 of 7 Page ID #:37




   1     2. Defendant ALJ Investment Co., LLC owned the real property located at or
   2   about 10524 Garvey Avenue, South El Monte, California, in February 2019.
   3     3. Defendant ALJ Investment Co., LLC owns the real property located at or
   4   about 10524 Garvey Avenue, South El Monte, California, currently.
   5     4. Defendants Isabel Gonzalez Galvan and Noe Gutierrez Vasquez owned El
   6   Perico Market located at or about 10524 Garvey Avenue, South El Monte, California,
   7   in February 2019.
   8     5. Defendants Isabel Gonzalez Galvan and Noe Gutierrez Vasquez own El Perico
   9   Market (“Market”) located at or about 10524 Garvey Avenue, South El Monte,
  10   California, currently.
  11     6. Plaintiff does not know the true names of Defendants, their business
  12   capacities, their ownership connection to the property and business, or their relative
  13   responsibilities in causing the access violations herein complained of, and alleges a
  14   joint venture and common enterprise by all such Defendants. Plaintiff is informed
  15   and believes that each of the Defendants herein, including Does 1 through 10,
  16   inclusive, is responsible in some capacity for the events herein alleged, or is a
  17   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
  18   when the true names, capacities, connections, and responsibilities of the Defendants
  19   and Does 1 through 10, inclusive, are ascertained.
  20
  21     JURISDICTION & VENUE:
  22     7. The Court has subject matter jurisdiction over the action pursuant to 28 U.S.C.
  23   § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with Disabilities Act
  24   of 1990, 42 U.S.C. § 12101, et seq.
  25     8. Pursuant to supplemental jurisdiction, an attendant and related cause of
  26   action, arising from the same nucleus of operative facts and arising out of the same
  27   transactions, is also brought under California’s Unruh Civil Rights Act, which act
  28   expressly incorporates the Americans with Disabilities Act.


                                                 2

       First Amended Complaint                                       2:19-CV-01167-SVW-JEM
Case 2:19-cv-01167-SVW-JEM Document 12 Filed 03/25/19 Page 3 of 7 Page ID #:38




   1      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is founded
   2   on the fact that the real property which is the subject of this action is located in this
   3   district and that Plaintiff's cause of action arose in this district.
   4
   5      FACTUAL ALLEGATIONS:
   6      10. Plaintiff went to the Market in February 2019.
   7      11. The Market is a facility open to the public, a place of public accommodation,
   8   and a business establishment.
   9      12. Paths of travel are one of the facilities, privileges and advantages offered by
  10   Defendants to patrons of the Market.
  11      13. Although there were shelves and merchandise aisles open to customers for
  12   shopping, the paths of travel in and throughout these merchandise aisles were not
  13   accessible because the defendants had a practice of placing merchandise boxes and
  14   various items in the route of travel, which restricts passage to less than 36 inches in
  15   width.
  16      14. In fact, some of the aisles narrowed to as little as 14 inches in width. As a
  17   result, it was extremely difficult for plaintiff to move through the Market. Indeed,
  18   plaintiff knocked merchandise to the ground because the aisles were so narrow.
  19   Because of the inaccessible path of travel, plaintiff left the Market without buying
  20   anything.
  21      15. Currently, although there are shelves and merchandise aisles open to
  22   customers for shopping, paths of travel in and throughout these merchandise aisles
  23   are not accessible to wheelchair users because the defendants have a practice of
  24   placing merchandise boxes, racks and various items in the route of travel restricting
  25   passage to less than 36 inches in width.
  26      16. Plaintiff personally encountered this barrier.
  27      17. This inaccessible facility denied the plaintiff full and equal access and caused
  28   him difficulty, discomfort, and embarrassment.


                                                    3

       First Amended Complaint                                            2:19-CV-01167-SVW-JEM
Case 2:19-cv-01167-SVW-JEM Document 12 Filed 03/25/19 Page 4 of 7 Page ID #:39




   1      18. Defendants have failed to maintain in operable working condition those
   2   features of facilities and equipment that are required to be readily accessible to and
   3   usable by persons with disabilities at the Subject Property.
   4      19. The defendants have failed to maintain in working and useable conditions
   5   those features required to provide ready access to persons with disabilities.
   6      20. The barriers identified above are easily removed without much difficulty or
   7   expense. They are the types of barriers identified by the Department of Justice as
   8   presumably readily achievable to remove and, in fact, these barriers are readily
   9   achievable to remove. Moreover, there are numerous alternative accommodations
  10   that could be made to provide a greater level of access if complete removal were not
  11   achievable.
  12      21. Plaintiff will return to the Market to avail himself of their goods or services
  13   and to determine compliance with the disability access laws. He is currently deterred
  14   from doing so because of his knowledge of the existing barriers. If the barriers are not
  15   removed, the plaintiff will face unlawful and discriminatory barriers again.
  16      22. Given the obvious and blatant nature of the barriers and violations alleged
  17   herein, the plaintiff alleges, on information and belief, that there are other violations
  18   and barriers on the site that relate to his disability. Plaintiff will amend the complaint,
  19   to provide proper notice regarding the scope of this lawsuit, once he conducts a site
  20   inspection. However, please be on notice that the plaintiff seeks to have all barriers
  21   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
  22   (holding that once a plaintiff encounters one barrier at a site, he can sue to have all
  23   barriers that relate to his disability removed regardless of whether he personally
  24   encountered them).
  25
  26
  27
  28



                                                   4

       First Amended Complaint                                          2:19-CV-01167-SVW-JEM
Case 2:19-cv-01167-SVW-JEM Document 12 Filed 03/25/19 Page 5 of 7 Page ID #:40




   1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS WITH
   2   DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all Defendants.)
   3   (42 U.S.C. section 12101, et seq.)
   4     23. Plaintiff re-pleads and incorporates by reference, as if fully set forth again
   5   herein, the allegations contained in all prior paragraphs of this complaint.
   6     24. Under the ADA, it is an act of discrimination to fail to ensure that the
   7   privileges, advantages, accommodations, facilities, goods and services of any place
   8   of public accommodation is offered on a full and equal basis by anyone who owns,
   9   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
  10   Discrimination is defined, inter alia, as follows:
  11             a. A failure to make reasonable modifications in policies, practices, or
  12                 procedures, when such modifications are necessary to afford goods,
  13                 services, facilities, privileges, advantages, or accommodations to
  14                 individuals with disabilities, unless the accommodation would work a
  15                 fundamental alteration of those services and facilities. 42 U.S.C. §
  16                 12182(b)(2)(A)(ii).
  17             b. A failure to remove architectural barriers where such removal is readily
  18                 achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are defined by
  19                 reference to the ADAAG, found at 28 C.F.R., Part 36, Appendix “D.”
  20             c. A failure to make alterations in such a manner that, to the maximum
  21                 extent feasible, the altered portions of the facility are readily accessible
  22                 to and usable by individuals with disabilities, including individuals who
  23                 use wheelchairs or to ensure that, to the maximum extent feasible, the
  24                 path of travel to the altered area and the bathrooms, telephones, and
  25                 drinking fountains serving the altered area, are readily accessible to and
  26                 usable by individuals with disabilities. 42 U.S.C. § 12183(a)(2).
  27     25. The minimum clear width of an accessible route shall be 36 inches. 2010
  28   Standards § 403.5.1.


                                                   5

       First Amended Complaint                                          2:19-CV-01167-SVW-JEM
Case 2:19-cv-01167-SVW-JEM Document 12 Filed 03/25/19 Page 6 of 7 Page ID #:41




   1      26. Here, the failure to provide accessible paths of travel inside the Market is a
   2   violation of the ADA.
   3      27. The Safe Harbor provisions of the 2010 Standards are not applicable here
   4   because the conditions challenged in this lawsuit do not comply with the 1991
   5   Standards.
   6      28. A public accommodation must maintain in operable working condition those
   7   features of its facilities and equipment that are required to be readily accessible to
   8   and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
   9      29. Here, the failure to ensure that the accessible facilities were available and
  10   ready to be used by the plaintiff is a violation of the law.
  11
  12   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
  13   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ. Code §
  14   51-53.)
  15      30. Plaintiff repleads and incorporates by reference, as if fully set forth again
  16   herein, the allegations contained in all prior paragraphs of this complaint. The Unruh
  17   Civil Rights Act (“Unruh Act”) guarantees, inter alia, that persons with disabilities
  18   are entitled to full and equal accommodations, advantages, facilities, privileges, or
  19   services in all business establishment of every kind whatsoever within the
  20   jurisdiction of the State of California. Cal. Civ. Code §51(b).
  21      31. The Unruh Act provides that a violation of the ADA is a violation of the Unruh
  22   Act. Cal. Civ. Code, § 51(f).
  23      32. Defendants’ acts and omissions, as herein alleged, have violated the Unruh
  24   Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s rights to full
  25   and equal use of the accommodations, advantages, facilities, privileges, or services
  26   offered.
  27      33. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
  28   discomfort or embarrassment for the plaintiff, the defendants are also each


                                                    6

       First Amended Complaint                                            2:19-CV-01167-SVW-JEM
Case 2:19-cv-01167-SVW-JEM Document 12 Filed 03/25/19 Page 7 of 7 Page ID #:42




   1   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-(c).
   2
   3          PRAYER:
   4          Wherefore, Plaintiff prays that this Court award damages and provide relief as
   5   follows:
   6       1. For injunctive relief, compelling Defendants to comply with the Americans
   7   with Disabilities Act and the Unruh Civil Rights Act. Note: the plaintiff is not invoking
   8   section 55 of the California Civil Code and is not seeking injunctive relief under the
   9   Disabled Persons Act at all.
  10       2. Damages under the Unruh Civil Rights Act, which provides for actual
  11   damages and a statutory minimum of $4,000.
  12       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant to 42
  13   U.S.C. § 12205; and Cal. Civ. Code §§ 52.
  14
  15   Dated: March 25, 2019                       CENTER FOR DISABILITY ACCESS
  16
  17
                                                   By: /s/ Christopher A. Seabock
  18
                                                   Christopher A. Seabock
  19                                               Attorney for plaintiff
  20
  21
  22
  23
  24
  25
  26
  27
  28



                                                  7

       First Amended Complaint                                         2:19-CV-01167-SVW-JEM
